     Case 1:20-cv-04713-MHC-JSA Document 1 Filed 11/19/20 Page 1 of 14




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

KATINA OLIVER,                      )
                                    )            CIVIL ACTION FILE NO.
     Plaintiff,                     )
                                    )            ________________________
v.                                  )
                                    )            JURY TRIAL DEMANDED
BRIDGEWAY HOME HEALTH               )
HOLDINGS, LLC,                      )
                                    )
     Defendant.                     )
____________________________________)

                       COMPLAINT FOR DAMAGES

      COMES NOW Plaintiff Katina Oliver, and hereby files this Complaint for

Damages, showing this Honorable Court as follows:

                         NATURE OF COMPLAINT

                                       1.

      Plaintiff brings this action for damages caused by Defendant’s unlawful

discriminatory employment practices involving Plaintiff’s employment and

termination. The practices committed by the Defendant violate the Americans with

Disabilities Act of 1990, as amended, 42 U.S.C. § 12101 et seq. (“ADA”).
     Case 1:20-cv-04713-MHC-JSA Document 1 Filed 11/19/20 Page 2 of 14




                         JURISDICTION AND VENUE

                                           2.

      Plaintiff invokes the jurisdiction of this court pursuant to 28 U.S.C. § 1331

and 1343 and 42 U.S.C. § 12101 et seq., and 42 U.S.C. § 12117.

                                           3.

      Defendant is located and doing business within this judicial district and

division. This action is brought within the Northern District of Georgia, wherein all

or a substantial majority of the unlawful employment practices were committed,

making venue proper under 28 U.S.C. § 1391(b).

                                      PARTIES

                                           4.

      Plaintiff Katina Oliver is a resident of the state of Georgia and is subject to

the jurisdiction of this Court. Plaintiff was employed by Defendant at all times

material to the claims asserted herein and was an “employee” of Defendant as

defined by the ADA at 42 U.S.C. § 12111(4).

                                           5.

      Plaintiff, at all times relevant hereto, was an individual with a disability as the

term is defined by 42 U.S.C. § 12102(1).




                                           2
     Case 1:20-cv-04713-MHC-JSA Document 1 Filed 11/19/20 Page 3 of 14




                                          6.

      Plaintiff is a person with a disability inasmuch as she has an impairment

causing substantial limitations in one or more major life activities, she has a record

of a disability, and Defendant regarded her as having a disability.

                                          7.

      During all times relevant hereto, Defendant has employed fifteen (15) or more

employees for each working day in each of 20 more calendar weeks in the preceding

calendar year, and therefore satisfies the requisite requirements of the ADA. 42

U.S.C. § 12111(5).

                                          8.

      Defendant, Bridgeway Home Health Holdings, LLC, is a domestic

corporation doing business throughout metro Atlanta, Georgia, and at all times

material hereto has conducted business within this District. This Defendant may be

served through its registered agent for service of process: Gary W. Rasmussen, 1395

South Marietta Parkway SE, Building 400, Suite 102, Marietta, GA 30067.




                                          3
     Case 1:20-cv-04713-MHC-JSA Document 1 Filed 11/19/20 Page 4 of 14




                     ADMINISTRATIVE PROCEDURES

                                         9.

      On October 21, 2019, Plaintiff timely filed a charge of discrimination with the

Equal Employment Opportunity Commission (“EEOC”), Charge Number 410-

2019-08479.

                                        10.

      The EEOC issued a “Notice of Right to Sue” on August 21, 2020, entitling an

action to be commenced within ninety (90) days of receipt of that notice.

                                        11.

      This action has been commenced within ninety (90) days of receipt of the

“Notice of Right to Sue.”

                            FACTUAL ALLEGATIONS

                                        12.

      Defendant hired Plaintiff as a Licensed Practical Nurse on or around

November 15, 2018. Plaintiff worked continuously for Defendant until she suffered

a seizure on May 27, 2019.




                                         4
      Case 1:20-cv-04713-MHC-JSA Document 1 Filed 11/19/20 Page 5 of 14




                                          13.

       Due to her seizure, Ms. Oliver’s treating physician restricted her from driving.

Plaintiff informed Defendant of this condition immediately following her seizure.

                                          14.

       This condition substantially limits multiple major life activities.

                                          15.

       On or around June 28, 2019, Plaintiff requested a reasonable accommodation

to work in the office because of her inability to drive due to her seizures.

                                          16.

       In response to Plaintiff’s request for accommodation, Defendant terminated

Plaintiff on or around July 2, 2019.

                                          17.

       Throughout her employment, Plaintiff was able to perform the essential

functions of her position.

                                 COUNT I
                    ADA – DISABILITY DISCRIMINATION

                                          18.

       Plaintiff hereby realleges and incorporates by reference paragraphs 1 through

17 as if fully set forth herein.


                                           5
      Case 1:20-cv-04713-MHC-JSA Document 1 Filed 11/19/20 Page 6 of 14




                                         19.

       Plaintiff is a disabled person as defined by the ADA in that (a) she has a

physical impairment and (b) she has a record of such impairment.

                                         20.

       Plaintiff has a physical impairment which substantially limits one or more

major life activities.

                                         21.

       Plaintiff’s physical impairment is a “disability” within the meaning of the

ADA.

                                         22.

       At all times relevant to this action, Plaintiff was capable of performing the

essential functions of her position with Defendant.

                                         23.

       Plaintiff requested a reasonable accommodation that would have allowed her

to continue to perform the essential functions of her job.

                                         24.

       Defendant refused to grant the accommodation Plaintiff requested.




                                          6
      Case 1:20-cv-04713-MHC-JSA Document 1 Filed 11/19/20 Page 7 of 14




                                          25.

      Defendant received notice of Plaintiff’s disability on or about the time

Plaintiff suffered a seizure on May 27, 2019.

                                          26.

      Defendant terminated Plaintiff’s employment because of her disability.

                                          27.

      By terminating Plaintiff’s employment because of her disability, perceived

disability, or record of having a disability, Defendant violated the ADA.

                                          28.

      Although Defendant purports to provide a legitimate non-discriminatory

reason for the adverse action, this reason is a pre-text for disability discrimination.

                                          29.

      Defendant treated other employees outside Plaintiff’s protected class

differently.

                                          30.

      Defendant’s actions in subjecting Plaintiff to different terms and conditions

of employment constitutes unlawful discrimination on the basis of her disability.

This is a violation of the Americans with Disabilities Act of 1990, as amended, 42

U.S.C. § 12111, et seq.

                                           7
     Case 1:20-cv-04713-MHC-JSA Document 1 Filed 11/19/20 Page 8 of 14




                                        31.

      Defendant has willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s discrimination against Plaintiff was undertaken in bad faith.

                                        32.

      Defendant’s conduct complained of herein deprived Plaintiff of an equal

employment opportunity and has otherwise adversely affected her status as an

employee because of her disability.

                                        33.

      As a direct and proximate result of Defendant’s violations of the ADA,

Plaintiff suffered damages to her psychological and physical well-being.

                                        34.

      As a result of this discrimination, Plaintiff was injured and damaged; she was

forced to seek other employment; her career was significantly and adversely

impacted; she was forced to forego compensation and benefits; and to endure mental

anguish, emotional distress, humiliation, and shame.

                                        35.

      Pursuant to the ADA, as amended, Plaintiff is entitled to damages including

but not limited to back pay and lost benefits, reinstatement, compensatory




                                         8
      Case 1:20-cv-04713-MHC-JSA Document 1 Filed 11/19/20 Page 9 of 14




damages, equitable relief, attorneys’ fees, costs of litigation, and all other relief

recoverable under the ADA.

                                           36.

       Plaintiff has satisfied all administrative prerequisites to bringing this claim.

                           COUNT II
       RETALIATION IN VIOLATION OF THE ADA, AS AMENDED

                                           37.

       Plaintiff hereby realleges and incorporates by reference paragraphs 1 through

36 as if fully set forth herein.

                                           38.

       At all times relevant to this action, Plaintiff was capable of performing the

essential functions of her job.

                                           39.

       Plaintiff requested a reasonable accommodation that would have allowed her

to continue to perform the essential functions of her job.

                                           40.

       Defendant refused to grant the accommodation Plaintiff requested.




                                            9
     Case 1:20-cv-04713-MHC-JSA Document 1 Filed 11/19/20 Page 10 of 14




                                         41.

      Plaintiff’s request for reasonable accommodation constitutes protected

conduct under the ADA, as amended.

                                         42.

      Defendant retaliated against Plaintiff by terminating her employment on the

basis of her accommodation request.

                                         43.

      Defendant’s proffered reasons for terminating Plaintiff’s employment are a

pretext designed to hide Defendant’s retaliatory motive.

                                         44.

      Defendant’s retaliatory actions against Plaintiff violate the ADA, as amended.

Defendant has willfully and wantonly disregarded Plaintiff’s rights, and Defendant’s

discrimination against Plaintiff was undertaken in bad faith.

                                         45.

      Defendant’s retaliatory conduct complained of herein has deprived Plaintiff

of an equal employment opportunity and has otherwise adversely affected her

status as an employee because of her disability.




                                         10
     Case 1:20-cv-04713-MHC-JSA Document 1 Filed 11/19/20 Page 11 of 14




                                         46.

       As a direct and proximate result of Defendant’s violations of the ADA,

Plaintiff was made the victim of acts that adversely affected her psychological and

physical well-being.

                                         47.

       As a result of this discrimination, Plaintiff suffered injury and damage; she

was forced to seek other employment; to have her career significantly and adversely

impacted; to forego compensation and benefits; and to endure mental anguish,

emotional distress, humiliation, and shame.

                                         48.

       Pursuant to the ADA, Plaintiff is entitled to damages including but not limited

to back pay and lost benefits, reinstatement, compensatory damages, equitable relief,

attorneys’ fees, costs of litigation, and all other relief recoverable under the ADA,

as amended.

                             COUNT III
              VIOLATION OF THE CIVIL RIGHTS ACT OF 1991

                                         49.

       Plaintiff hereby realleges and incorporates by reference paragraphs 1 through

48 as if fully set forth herein.


                                         11
     Case 1:20-cv-04713-MHC-JSA Document 1 Filed 11/19/20 Page 12 of 14




                                          50.

      Defendant discriminated against Plaintiff and in failing and refusing to take

any appropriate remedial action to remedy the unlawful employment practices has

not only deprived Plaintiff of equal employment opportunities but exhibits malice or

reckless indifference to Plaintiff’s federally protected rights.

                                          51.

      Plaintiff thus seeks compensatory and punitive damages pursuant to §

102(a)(1) of the Civil Rights Act of 1991.

      WHEREFORE, Plaintiff requests the following relief:

   a) General damages for mental and emotional suffering caused by the

      misconduct of Defendant;

   b) Punitive damages based on the Defendant’s willful, malicious, intentional,

      and deliberate acts;

   c) Special damages and/or liquidated damages for lost wages and benefits and

      prejudgment interest thereon;

   d) Reasonable attorneys’ fees and expenses of litigation;

   e) Trial by jury as to all issues;

   f) Prejudgment interest at the rate allowed by law;




                                          12
     Case 1:20-cv-04713-MHC-JSA Document 1 Filed 11/19/20 Page 13 of 14




   g) Declaratory relief to the effect that Defendant violated Plaintiff’s statutory

       rights;

   h) Injunctive relief of reinstatement, or front pay in lieu thereof, and prohibiting

       Defendant from further unlawful conduct of the type described herein; and

   i) All other relief to which she may be entitled.

                             DEMAND FOR JURY TRIAL

       Plaintiff herewith demands trial by jury as to all issues to which a right to

trial by jury is afforded.

       Respectfully submitted, this 19th day of November, 2020.

                                             HOFFER & WEBB, LLC


                                             ROBYN OLIVER WEBB
                                             Georgia Bar No. 552505
 3190 Northeast Expressway, Suite 430        MICHAEL D. HOFFER
 Chamblee, Georgia 30341                     Georgia Bar No. 359493
 404-260-6330 Office                         Attorneys for Defendant
 404-260-6192 Direct / Fax
 rwebb@hofferwebb.com




                                          13
     Case 1:20-cv-04713-MHC-JSA Document 1 Filed 11/19/20 Page 14 of 14




     CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 5.1C
      Pursuant to the Local Rules of this Court, the above-signed counsel certify

that this pleading complies with all formatting requirements of the Local Rules and

further certifies that this pleading is printed in Times New Roman, 14-point type.




                                        14
